DETAILED ACTION
This action is written in response to the remarks and amendments filed 12/7/22. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner is not persuaded, and addresses the Applicant’s particular arguments below.
§103 – The Applicant argues that Delle Vedove does not disclose “wherein the processor is configured to predict the wear amount of the polishing tool”. (See Remarks, p. 9.)

The Examiner agrees that Delle Vedove does not teach this feature of the claimed invention. However, this ‘prediction’ step is also recited in an earlier limitation: “performing... learning and prediction by using a learning model in which the wear amount of the polishing tool is modeled”. Although there is some ambiguity as to whether there is one ‘predicting’ step or two distinct ‘predicting’ steps (see §112(b) rejection below), the Examiner interprets the claim as requiring only one predicting step. The Examiner cites Wu—not Delle Vedove—as teaching this step. (See abstract and introduction, discussing the application of random forest models as well as artificial neural network models to the problem of machine tool wear prediction.) Delle Vedove relies upon a supplied tool wear amount value, and Wu predicts this same value by its machine learning models.1
For the reasons above, the rejection of the independent claims under §103 is maintained, and is updated below to reflect the Applicant’s latest amendments. The Examiner also adds a §112(b) indefiniteness rejection necessitated by the Applicant’s amendments.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-8, 10-14, 17 and 19-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites two limitations for a ‘predicting’ step. Taken together, these two limitations leave the reader unsure whether there are two predicting steps being performed or only one. The limitations in question are:
“performing, based on the state variable, learning and prediction by using a learning model in which the wear amount of the polishing tool is modeled”
“wherein the processor is configured to predict the wear amount based on the learning modeled learned by the processor”.
The Examiner finds it most likely that there is only one predicting step taking place, and that the result of this prediction is used in the last limitation (‘output the signal to a robot for correcting a position of each axis’. (See e.g. fig. 2, showing only one machine learning device comprising one learning unit.) Because it is not clear which of the above interpretations is applicable, the term is ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore the claim is indefinite.
Independent claims 8 and 11 are rejected for the same reason as claim 1. All pending dependent claims inherit this deficiency from their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Wu (2016) (primary reference. (Wu D, Jennings C, Terpenny J, Kumara S. Cloud-based machine learning for predictive analytics: Tool wear prediction in milling. In2016 IEEE International Conference on Big Data (Big Data) 2016 Dec 5 (pp. 2062-2069). IEEE.)
Delle Vedove (US 5,613,894)
Ghosh (Ghosh N, Ravi YB, Patra A, Mukhopadhyay S, Paul S, Mohanty AR, Chattopadhyay AB. Estimation of tool wear during CNC milling using neural network-based sensor fusion. Mechanical Systems and Signal Processing. Available online 3 February 2006; 21(1):466-79.)
Ricoh Co. Ltd. (JP 2017-205826, cited by Applicant in IDS dated 4/1/21.)
Vining (US 10,160,038 B1)
Wenzel (US 5,067,085)
Wu (2017) (Wu D, Jennings C, Terpenny J, Gao RX, Kumara S. A comparative study on machine learning algorithms for smart manufacturing: tool wear prediction using random forests. Journal of Manufacturing Science and Engineering. 2017 Jul 1;139(7).)
Claims 1, 6-8, 10, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2016), Ghosh, Ricoh, and Delle Vedove.
Regarding claim 1, Wu (2016) discloses a [machine] tool wear amount prediction device for predicting a wear amount of a [machine] tool in polishing on a work by the [machine] tool, the [machine] tool wear amount prediction device comprising:
a processor configured to:
P. 2063, first col.: “multi-core processor and/or a cluster”.
observe [machine] condition data indicating a processing condition of the [machining] as a state variable indicating a current environment state and
P. 2066, table 3. Signal Channel and Data Description. (Reproduced below.)
Signal Channel
Data Description
Channel 1
Force (N) in X dimension
Channel 2
Force (N) in Y dimension
Channel 3
Force (N) in Z dimension
Channel 4
Vibration (g) in X dimension
Channel 5
Vibration (g) in Y dimension
Channel 6
Vibration (g) in Z dimension
Channel 7
Acoustic Emission (V)

The Examiner interprets “state variable” as encompassing any of the 7 channels listed in table 3.
perform, based on the state variable, learning and prediction by using a learning model in which the wear amount of the [machine] tool is modeled with respect to the processing condition of the [machining], ...
The Examiner interprets “learning model” as encompassing the random forest regression trees generated in sec. B (p. 2066). Each tree (model) in the random forest ensemble is learned based on observations in the training set, and each tree is used to estimate (predict) tool wear for future observations. See figs. 2 and 4, reproduced below.

    PNG
    media_image1.png
    268
    372
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    556
    media_image2.png
    Greyscale

Wu 2016, fig. 2: Binary Regression Tree Growing Process. (P. 2065.)
Wu 2016, fig. 4: Tool Wear Prediction. (P. 2066.)


wherein the processor is configured to
predict the wear amount of the [machine] tool ...
Id. (See also §112(b) rejection supra.)
Ghosh discloses the following further limitation which Wu 2016 does not disclose:
output, at each unit time during a [...] operation on the work by the [...] tool, a signal for controlling the [...] tool on the basis of a result of the learning and prediction.

    PNG
    media_image3.png
    547
    739
    media_image3.png
    Greyscale
Ghosh fig. 2. (P. 469.) The Examiner notes in particular the “Controller for changing the machining parameters”, which takes as input a previously-estimated tool condition value.Also P. 467: “Estimation of the tool wear can help decide about possible optimization of the machining parameters (cutting speed, feed, and depth of cut) or replacing the worn out tool with a fresh tool.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique discloses by Ghosh for controlling a machining tool based on an estimated tool condition value because this would provide for the optimization of cutting parameters (e.g. cutting speed, feed, and depth of cut). Machining tools may remove material at a different rate based on the tool condition (i.e. amount of wear).
As illustrated in the passages cited above, each of Wu (2016) and Ghosh discloses a tool condition monitoring system for a milling tools, but not specifically for a polishing tool. Polishing—like milling—is a machining process. Polishing (unless it is chemical polishing) works via mechanical abrasion. As with tools used in milling, a polishing tool typically wears with use, and must be replaced to avoid causing damage to the material being polished. Another common goal is avoiding machine downtime. At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques disclosed by Wu (2016) and Ghosh to a polishing tool because it is an analogous process ripe for improvement in the same manner and for the same purposes. Furthermore, application of machine learning-based tool-condition monitoring is explicitly taught by Ricoh, as illustrated in the passages below.
[0012] “The processing machine 20 is an example of a target device to be diagnosed by the diagnostic device 10. 113 The processing machine 20 is provided with a machine tool 23. The machine tool 23 is a machine that processes a processing target. The machine tool 23 is provided with a tool 59, and the tool 59 is used to process an object. The tool 59 is, for example, a cutting member for cutting an object, a polishing member for polishing an object, or the like. Specifically, the tool 59 is a drill, a cutter, or the like.”
[0123] “The control unit 31 generates the diagnostic model 32C by learning. The learning method and the format of the diagnostic model 32C to be learned may be any method and format. For example, models such as GMM (Gaussian mixed model) and HMM (Hidden Markov model) and corresponding model learning methods can be applied. Models corresponding to the context information are associated and stored in the storage unit 33.”
Delle Vedove discloses the following further limitation which Wu (2016) does not disclose:
wherein the processor is configured to ... output the signal to a robot for correcting a position of each axis of the robot which holds the polishing tool during the polishing operation and rotational speed of the polishing tool.
Col. 5, lines 37-50: “According to another variant the compensation of the wear on the operating element is achieved according to a fully automated procedure, starting from the data of wear of the operating element, whether these data be stored by the governing and control unit according to pre-determined tables as a function of the processing parameters, or whether these data be monitored directly during the processing itself.”(cont.) “On the basis of these data the governing and control unit alters the parameters of actuation of the operating element, according to the progressive wear of that element, by acting on the speed of rotation of the element, on the radial and/or lateral displacement of its supporting arm and possibly also on the inclination of its axis, so as to keep the honing action constant and uniform as the processing proceeds.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to correct the operating parameters of a machining tool (such as rotation speed and axis displacement values) to account for tool wear (as taught by Delle Vedove) in the combined system of Wu/Ghosh/Ricoh because tool performance changes with wear, and compensation will provide for improved machining consistency, and may also help avoid damage to the workpiece or tool. Although Delle Vedove pertains to honing and not polishing, these are both analogous machining processes involving the incremental removal of material via abrasion. Although Delle Vedove relies upon a predetermined wear amount value (see excerpt from col. 5 reproduced above, “starting from the data of wear of the operating element”), both Wu and Ghosh are directed to predicting these values by machine learning models.

Regarding claim 6, Wu (2016) discloses its further limitations wherein the processor is configured to output an estimation result of the wear amount of the polishing tool based on the observed state variable and the learning model which is learned with the processing condition of the polishing and the wear amount of the polishing tool in association with each other.
P. 2066, second col. and fig. 4: “predicted wear” and “observed wear”.See also table 3. Signal Channel and Data Description. (Reproduced below.)
Signal Channel
Data Description
Channel 1
Force (N) in X dimension
Channel 2
Force (N) in Y dimension
Channel 3
Force (N) in Z dimension
Channel 4
Vibration (g) in X dimension
Channel 5
Vibration (g) in Y dimension
Channel 6
Vibration (g) in Z dimension
Channel 7
Acoustic Emission (V)

The Examiner interprets “processing condition” as encompassing any of the 7 channels listed in table 3.See also P. 2063, sec. II: Data-driven prognostics including ANNs optimized for predicting machine tool wear. The Examiner notes that ANNs are a machine learning model.

Regarding claim 7, Wu (2016) discloses its further limitation wherein the machine learning device resides in a cloud server.
Abstract and passim: cloud-based machine learning for tool wear prediction.

Regarding claim 8, its limitations are substantially identical to those in claim 1, and the rejection of the later applies equally here.

Regarding claim 10, Wu (2016) discloses its further limitation wherein the at least one processor is further configured to:
output an estimation result of the wear amount of the polishing tool based on
the state variable and
P. 2066, table 3. Signal Channel and Data Description (input data). Also fig. 4, reproduced below illustrating predicted wear (output).
the learning model learned with the processing condition of the polishing and the wear amount of the polishing tool in association with each other.
See generally p. 2066, sec. B, discussing Random Forest modelling (“the learning model”). Results are illustrated in fig. 4, reproduced below.

    PNG
    media_image4.png
    300
    476
    media_image4.png
    Greyscale



Regarding claims 19 and 22, Wu (2016) discloses the further limitations wherein the processor is further configured to acquire wear amount data indicating the wear amount of the polishing tool due to the polishing as label data, and
P. 2066, fig. 4 and second col.: “observed wear”.
generate the learning model learned with the processing condition of the polishing and the wear amount of the polishing tool in association with each other by using the state variable and the label data.
P. 2066, second col., describing random forest model for predicting tool wear during milling operation.

Regarding claim 20, Wu (2016) discloses the further limitation wherein, as the state variable indicating the current environment state, the processor is configured to observe, in addition to the polishing condition data, at least any of
polishing sound data indicating a sound occurring in the polishing,
polishing temperature data indicating a temperature of the polishing tool in the polishing,
tool type data indicating a type of the polishing tool, and
processing environment data indicating an environment in the polishing.
P. 2066, table 3, channels 1-6.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2016), Ghosh, Ricoh, Delle Vedove and Wu (2017).
Regarding claim 4, Wu (2017) discloses its further limitations which Wu 2016 does not seem to disclose explicitly wherein the processor is further configured to
calculate an error between a correlation model as the learning model for estimating the wear amount of the polishing tool from the state variable and a correlation feature identified from teacher data prepared in advance, and
update the correlation model so as to reduce the error.
P. 3, sec. 3.1 Tool wear prediction using ANNs. [Artificial neural networks.]The Examiner notes that ANNs work by iteratively updating weights within each node according to calculated error values (feedback) at each step. The error values are computed by comparing predicted values to observed (labeled) value in the training data. Predicted output values (here, estimated tool wear values) are thus correlated with the input parameters (table 1). An overall error metric is calculated at each step, and the termination criterion is specified as follows: “The termination criterion of the training algorithm is that training stops if the fit criterion (i.e., least squares) falls below 1.0 x 104.”
At the time of filing, it would have been obvious to a person of ordinary skill to substitute an ANN as a predictive model for tool wear (as taught by Wu (2017)) in the combined system of Wu (2016) / Ghosh / Ricoh / Delle Vedove because these models have substantially reduced training times, as illustrated in fig. 10 (p. 7). This can become an important factor as the number of parameters or the number of training examples grows. All four references pertain to machine tool wear prediction.

Regarding claim 5, Wu (2017) discloses its further limitations which Wu 2016 does not seem to disclose explicitly wherein the learning unit is configured to compute the state variable and the label data in a multilayered structure.
P. 3, fig. 1, reproduced below.

    PNG
    media_image5.png
    465
    467
    media_image5.png
    Greyscale

The obviousness analysis of claim 4 applies equally here.

Claims 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2016), Ghosh, Ricoh, Delle Vedove and Wenzel.
Regarding claim 11, its recited functionality is substantially identical to that recited in claim 1. Therefore, the rejection of claim 1 applies equally here. Wu (2016) additionally discloses:
 [a] plurality of devices mutually connected via a network ...
Abstract and passim: cloud-based machine learning for tool wear prediction. Abstract: Industrial Internet of Things (IIoT) necessitation the development of scalable solutions.
Wenzel discloses the following further limitation which neither Wu nor Ricoh seems to disclose explicitly wherein the plurality of devices include a first robot provided with a polishing tool in polishing on a work by the first robot using the polishing tool
Fig. 1 and abstract: robotic polishing system.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the techniques disclosed by Wu / Ghosh / Ricoh / Delle Vedove for tool wear prediction to the robotic polishing tool disclosed by Wenzel because the latter has all of the features that the tool wear prediction systems were designed to address: a tool (namely a polishing tool) which wears by use, and which can cause damage to the surface being machined if preventative / preemptive tool replacement is not performed. All four disclosures pertain to automated machining.

Regarding claim 12, Wu (2016) discloses its further limitation wherein the plurality of devices further include a computer, and the computer is configured to acquire at least one learning model generated by learning in the machine learning device of the polishing tool wear amount prediction device, and
P. 2063, sec. II., discussing a variety of machine learning models, including fuzzy neural networks, backpropagation neural networks, feedforward neural networks, and decision trees. Also, pp. 2064-65 discussing random forests.The Examiner notes that each of the models mentioned here is configured to learn to make predictions for the task at hand, namely tool wear prediction. For example, an ANN leans by iteratively adjusting synaptic weight parameters after considering training examples one at a time.
Ghosh discloses its further limitation which Wu does not disclose:
perform[ing] optimization and enhancement of efficiency based on the acquired at least one learning model.

    PNG
    media_image3.png
    547
    739
    media_image3.png
    Greyscale
Ghosh fig. 2. (P. 469.) The Examiner notes in particular the “Controller for changing the machining parameters”, which takes as input a previously-estimated tool condition value.Also P. 467: “Estimation of the tool wear can help decide about possible optimization of the machining parameters (cutting speed, feed, and depth of cut) or replacing the worn out tool with a fresh tool.” (Emphasis added.)

The obviousness analysis of claim 1 applies equally here.

Regarding claim 13, Wu (2016) discloses its further limitation wherein the plurality of devices further includes a second robot different from the first robot, and
P. 2068: “future work will focus on collecting large volumes of streaming data from a network of CNC machines and build predictive models for tool wear estimation with the PRF algorithm and a cluster on the cloud.” (Emphasis added.)
the second robot is configured to share a result of learning by the learning by the machine learning device included in the polishing tool wear amount prediction device.
P. 2065, fig. 3. The Examiner interprets “second robot” as encompassing the motor, spindle, and cutter depicted, which operate without a human operator. This figure also indicates data transmission from the machine (robot) to the machine learning cloud system.See also abstract and introduction discussing Industrial Internet of Things and scalable algorithms for predicting tool wear via cloud-based machine learning. Scaling here refers to the ability to scale the algorithms for application in more than one device, i.e. more than one robotic milling device.

Regarding claim 14, Wu (2016) discloses its further limitation wherein the plurality of devices further include a second robot different from the first robot, and
P. 2065, fig. 3. The Examiner interprets “second robot” as encompassing the motor, spindle, and cutter depicted, which operate without a human operator. This figure also indicates data transmission from the machine (robot) to the machine learning cloud system.See also abstract and introduction discussing Industrial Internet of Things and scalable algorithms for predicting tool wear via cloud-based machine learning. Scaling here refers to the ability to scale the algorithms for application in more than one device, i.e. more than one robotic milling device.
the second robot is configured to provide, via the network, data observed by the second robot for learning to the machine learning device included in the polishing tool wear amount prediction device included in the first robot.

    PNG
    media_image6.png
    406
    431
    media_image6.png
    Greyscale
Wu, fig. 3. The Examiner notes the cloud network in the upper right corner.Also p. 2068: “future work will focus on collecting large volumes of streaming data from a network of CNC machines and build predictive models for tool wear estimation with the PRF algorithm and a cluster on the cloud.” (Emphasis added.)

Regarding claim 17, Ghosh discloses their further limitation wherein the processor is further configured to control positions of axes of at least one of the first robot or the second robot on the basis of the output signal.
P. 467: “Estimation of the tool wear can help decide about possible optimization of the machining parameters (cutting speed, feed, and depth of cut) or replacing the worn out tool with a fresh tool.” (Emphasis added.)The Examiner interprets “position of the axes” as encompassing both feed (i.e. the distance in the direction of feed motion at which the tool advances into the workpiece per revolution) and depth of cut.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (2016), Ghosh, Ricoh, Delle Vedove and Vining.
Regarding claim 21, Vining discloses the following limitation which Wu (2016) does not disclose wherein, as the state variable indicating the current environment state, the processor is configured to observe, in addition to the polishing condition data, tool type data indicating a type of the polishing tool.
Col. 9, line 63 et seq.: “Such machining data may be stored in association with data corresponding to work piece material, cutting tool type, work piece type, part number or other parameters which identify the particular work piece or machining activity as one that is associated with such continuous low speed clutch engagement during the machining portion of the machine cycle.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to observe tool type data in a modular machining tool (as taught by Vining) in the machining system of Wu/Ghosh/Ricoh/Delle Vedove because each of grinding, milling, polishing, and honing can be accomplished by the same rotational machine tool holder (spindle) with an appropriate tool head. The operational parameters for controlling each tool are the same, and include axis positions and rotation speed.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Zhang discloses, inter alia, a tool condition monitoring system based on wireless sensing. (Zhang C, Yao X, Zhang J, Jin H. Tool condition monitoring and remaining useful life prognostic based on a wireless sensor in dry milling operations. Sensors. 2016 Jun; 16(6):795.)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner further notes that Ghosh also teaches the recited prediction step. (See title “Estimation of tool wear during CNC milling using neural network-based sensor fusion”, abstract and introduction.)